Citation Nr: 9913192	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-42 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to September 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO increased the disability rating 
for PTSD from 10 to 30 percent effective from September 1, 
1992, to July 9, 1995, and reinstated the 10 percent rating 
effective July 10, 1995.  The veteran perfected an appeal of 
the reinstatement of the 10 percent rating, and the denial of 
a disability rating in excess of 30 percent.

In a November 1997 rating decision the RO granted restoration 
of the 30 percent disability rating for PTSD, so that the 
30 percent rating remained in effect from September 1, 1992.  
The Board finds, therefore, that the issue of restoration of 
the 30 percent rating is no longer in contention.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice 
of disagreement ceases to be valid if the benefit sought on 
appeal is granted by the RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The symptoms of PTSD include intermittent nightmares, 
intrusive thoughts, avoidant behavior, increased arousal, 
flashbacks, and sleep disturbance, productive of no more than 
definite industrial impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
disorder.  VA treatment records show that beginning prior to 
June 1982 he has been hospitalized on numerous occasions for 
polysubstance abuse, including alcohol and heroin.  He was 
also hospitalized from September 1991 to July 1992 for the 
treatment of PTSD, with complaints of increased depression, 
fits of rage, drug relapse, Vietnam-related nightmares, 
intrusive thoughts, social isolation, and having had numerous 
jobs.

The report of a November 1991 VA psychiatric examination 
indicates that the veteran reported having been married three 
times, that the marriages ended due to his inability to keep 
a job, rages, and drug use, and that he had no contact with 
his family.  He also reported having served in Vietnam for 
12 months, including eight months as a supply officer, and 
that he started using drugs in Vietnam.  He stated that he 
had 30 jobs since he was separated from service, that he 
could not hold a job because he had problems with authority 
figures and felt abused and angry, and that the longest job 
he held was for one year.  He also stated that he used drugs 
heavily after his separation from service, including 
marijuana, morphine, and heroin, but that since 1979 he 
primarily used alcohol.  He further reported having 
nightmares about the war four or five times a week, being 
depressed and unable to sleep, having no friends, and having 
occasional suicidal thoughts.  As the result of the 
psychiatric evaluation the examiner provided diagnoses of 
PTSD, moderately severe, substance abuse, and history of 
polydrug abuse.

In a March 1992 rating decision the RO granted service 
connection for PTSD and assigned a 10 percent rating for the 
disorder effective in July 1991.  In August 1992 the RO 
assigned a temporary total disability rating in accordance 
with 38 C.F.R. § 4.29 from September 1991 to May 1992, and 
the 10 percent rating was reinstated effective in May 1992.  
In January 1993 the veteran submitted a notice of 
disagreement with the 10 percent rating assigned, and he was 
provided a statement of the case in March 1993.  He did not, 
however, perfect an appeal of the March or August 1992 
decisions.  See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (the Board 
must consider the applicability of staged ratings if the 
appeal pertains to the rating assigned with the grant of 
service connection).

In January 1995 the veteran claimed entitlement to a 
disability rating in excess of 10 percent for PTSD.  As 
previously stated, in the September 1995 rating decision the 
RO extended the temporary total disability rating to 
September 1, 1992, granted a 30 percent rating for September 
1992 to July 1995, and reinstated the 10 percent rating 
effective in July 1995.  In November 1997 the 10 percent 
rating was increased to 30 percent continuously effective 
from September 1, 1992.

In his claim for an increased rating the veteran stated that 
he avoided people, that he had periods of depression and 
outbursts of anger, and that he continued to use alcohol to 
"self-medicate" his PTSD symptoms.  He also stated that he 
had only worked in short-term jobs that were few and far 
between, and that he was currently unemployed.  He reported 
having frequent nightmares and intrusive thoughts, being 
sleepless and reclusive, and having had many failed 
relationships with women.

Treatment notes from the Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center) show that he 
received treatment from January through July 1995, at which 
time he reported having recurrent and disabling panic/anxiety 
attacks that prevented him from maintaining employment or 
attending school and recurrent and disturbing dreams about 
Vietnam.  He stated that he was a housepainter by profession, 
but that he was unemployed due to the weather.  He denied 
having any social life, but stated that he continued to use 
alcohol.  The therapist found that he maintained his personal 
hygiene and dressed neatly and appropriately.  His mood was 
described as depressed and his affect as anxious and guarded.  
His speech and thought processes were sequential and normal, 
his memory was within normal limits, and there was no 
evidence of psychosis or current suicidal ideation, although 
he reported having had suicidal ideation in the past.

The therapist stated that the veteran experienced recurrent 
dreams of terror and helplessness, chronic panic attacks, 
estrangement, and alienation, but that he was a good 
candidate for therapy because he was cognitively bright.  The 
therapist also stated that, if he participated in the 
therapy, his prognosis for recovery was good.  In July 1995 
the therapist stated that the veteran continued to 
demonstrate symptoms of PTSD, including intense psychological 
distress, sleep problems, panic, estrangement, pessimism for 
the future, intrusive thoughts and dreams, and terror and 
grief over the loss of fellow soldiers.

The veteran was provided a VA psychiatric examination in July 
1995, at which time he reported that he continued to use 
alcohol to "self-medicate," although he refused to take any 
sort of prescribed medication for his psychiatric symptoms.  
He stated that for the previous year he had lived in the home 
of an elderly man, for whom he provided care in exchange for 
rent.  Prior to moving into this house, he lived and worked 
as a painter and tile setter in another city.  He also stated 
that he had not been able to find work in the area in which 
he was currently residing.  He reported that he used his time 
to fish, look for work, or sit in a bar and drink.  He denied 
belonging to any clubs or organizations.

He stated that during that particular time of year he became 
depressed, irritable, and isolated, because it was the 
anniversary of a traumatic event that occurred in Vietnam.  
He also stated that when he was depressed he became lethargic 
and unable to concentrate, he lost interest in things that he 
ordinarily enjoyed, and he had suicidal thoughts, although he 
denied having ever made a suicide attempt.  He reported that 
he stayed depressed about one-third of the time.  He also 
stated that he had difficulty sleeping, that he had 
nightmares two or three times a week and intrusive thoughts 
about the war, that he avoided reminders of the war, and that 
he was startled by the sound of unanticipated gunfire.

He also described what the psychiatrist characterized as 
intermittent episodes of anxiety, manifested by tightening of 
his body, cold sweats, tachycardia, and a feeling as if he 
were going to explode.  He stated that the episodes of 
anxiety almost always occurred when he was in a group of 
people, and he reported having had the problem since he 
stopped using heroin in the 1970s.  As a consequence, he 
tried to avoid crowds so as to prevent the attacks.  The last 
attack was reported to have occurred approximately two months 
previously.

The mental status examination revealed that he was well 
groomed and appropriately dressed, that he demonstrated no 
unusual behavior, that his mood was mildly apprehensive and 
his affect was anxious, that there was no evidence of sadness 
or tearing, and that he did not appear irritable or angry.  
The psychiatrist found that he appeared to be relatively 
engaged and to have good object relations, that there was no 
evidence of hallucinations or illusions, that his speech was 
inflective without pressure or lag, that his thought 
processes were coherent and goal-directed, that his thought 
content was without evidence of psychotic thinking, and he 
denied any suicidal ideations.  He was oriented in all 
spheres and demonstrated no gross cognitive deficits.

The examining psychiatrist determined that the veteran 
continued to have intermittent nightmares related to his 
Vietnam experiences, as well as recurrent, intrusive thoughts 
about the war.  The psychiatrist also found that, in addition 
to the symptoms of PTSD, the veteran had panic attacks that 
had developed over the past 15-20 years and were not related 
to PTSD.  The psychiatrist found that although he was 
currently unemployed, that status appeared to be caused by 
his inability to find employment in his chosen vocation in 
that area.

As a result of the psychiatric evaluation the psychiatrist 
provided diagnoses of PTSD, panic disorder without 
agoraphobia, alcohol dependence, and a personality disorder 
not otherwise specified with antisocial features.  His 
current psycho-social stressors were described as moderate, 
with unemployment.  The psychiatrist also provided a Global 
Assessment of Functioning (GAF) score of 70, which he 
described as some difficulty in social and occupational 
functioning due to PTSD.  The psychiatrist also found that 
the veteran appeared to be intermittently disabled by his 
panic disorder, which was not related to military service.

In his October 1995 notice of disagreement and November 1995 
substantive appeal the veteran stated that he was chronically 
unemployed, unable to deal with people, isolated from 
society, and unable to maintain any favorable relationships, 
all of which he attributed to PTSD.  He reported having 
chronic nightmares, periods of depression with suicidal 
ideation, sleeplessness, outbursts of anger, and daily 
intrusive thoughts about the war.  He also stated that he 
used alcohol and drugs to self-medicate his symptoms, and 
that he was unable to function as a part of society due to 
his PTSD symptoms.  He claimed that his PTSD symptoms were 
severe.

Treatment records from the Vet Center show that the veteran 
had resumed therapy in January 1997, after having 
discontinued it in July 1995 against medical advice.  
Apparently, he had stopped treatment when employment became 
available in Arizona, and he moved to that state.  The 
veteran expressed a desire to enter the work force on a 
professional level by attending college, and stated that he 
needed therapy in order to do that.  He reported that he 
continued to have intrusive thoughts and nightmares about his 
Vietnam experiences.  The therapist determined that the focus 
of treatment should be the veteran's anxiety and panic 
attacks, which he self-medicated with alcohol, as well as the 
desensitization of his Vietnam issues.

A March 1997 letter from the veteran's therapist to the VA 
Vocational Rehabilitation Division (VR) shows that the 
veteran was much improved, that he was psychologically able 
to pursue any course he chose, and that his PTSD symptoms 
would not interfere with his ability to pursue his education 
and enter a professional career.  The therapist also stated 
that the veteran was able, willing, and very enthusiastic to 
better his life and make a productive contribution to the 
community and country.

The report of a July 1997 VA psychiatric examination, which 
was conducted by the same psychiatrist as in the July 1995 
examination, shows that the case file was reviewed in 
conjunction with the examination.  During the examination the 
veteran reported that he had been living with his father for 
two years, that his most recent relationship with a woman 
lasted for six months and ended one year previously, and that 
he had been charged with abuse during that relationship.  He 
stated that in his leisure time he read as many as four or 
five novels a week, that he had no other hobbies or 
avocations, that he belonged to no clubs or organizations, 
and that he did not participate in church activities.  He 
also stated that he last worked for approximately six months 
in 1996, but that he was laid off work when there was no work 
available.  He reported that his work pattern consisted of 
being hired when work was available, and laid off when the 
work ran out.  He also reported having attended college in 
the previous academic year, making As in nine credit hours of 
course work, but that he had to quit when VR would no longer 
fund his courses.  He planned on entering a program approved 
by VR in August 1997.

The veteran reported having problems while going to college, 
in that having so many people around bothered him.  He stated 
that while on campus he felt as if people were staring at 
him, which caused him to become short of breath, tremulous, 
light headed, flushed, nauseous, and to have tingling in his 
fingers.  He reported that the symptoms occurred 
approximately twice a week, occurred only when he was in 
public, lasted for one-half hour, and dissipated when he 
removed himself from the situation.

In addition to the problems described above, he also 
complained of nightmares that occurred up to several times a 
week, problems with sleep, and the inability to maintain 
personal relationships.  He stated that he liked people and 
liked being around them, but that he had no friends, only 
acquaintances.  He stated that he did not like being in 
crowds, but that he did not mind being in public, as long as 
there were no crowds.  He reported having intrusive thoughts 
about Vietnam every day that occurred throughout his waking 
hours, and described what the psychiatrist characterized as 
avoidant behavior.  He complained of intermittent bouts of 
depression that lasted from several weeks to several months, 
and estimated that he was depressed approximately 25 percent 
of the time.  He stated that when depressed his sleeping 
problems increased, he had no initiative, no energy, no 
motivation, and he could not concentrate.

The mental status examination revealed that he was moderately 
well groomed, he demonstrated no unusual behavior, his mood 
was pleasant and cooperative, his affect was appropriate to 
the situation, and there was no evidence of sadness, tearing, 
anger, or irritability.  He demonstrated no evidence of 
hallucinations or illusions, his speech was inflective and 
without pressure or lag, and his thought processes were 
coherent, goal directed, and moderately spontaneous.  There 
was no evidence of psychotic thinking, he denied having any 
current suicidal or homicidal ideation, he was oriented in 
all spheres, and there was no evidence of gross cognitive 
deficit.

The examining psychiatrist stated that the veteran continued 
to demonstrate some symptoms of PTSD, as evidenced by 
intermittent nightmares, intrusive thoughts, avoidant 
behavior, and some symptoms of increased arousal, as shown 
primarily by sleep disturbance.  He also stated that, in 
addition to the symptoms of PTSD, the veteran continued to 
have intermittent panic attacks that were separate and apart 
from his PTSD symptoms.  The psychiatrist reported that the 
panic attacks were "eminently treatable," but for some 
reason the veteran refused to consider psychotropic 
medication and continued to use alcohol for sleep disturbance 
and anxiety.  

The psychiatrist also stated that the veteran's subjective 
symptoms were disproportionate to his functional ability, in 
that he had been working when work was available and did well 
in college.  The psychiatrist noted the March 1997 letter in 
the case file from the veteran's therapist indicating that 
his PTSD symptomatology would not interfere with his academic 
pursuits, and offered the opinion that his functioning would 
improve even further if he discontinued the use of alcohol 
and used psychotropic medication for his panic attacks.  He 
also indicated that medication could also improve his sleep 
disturbance and could benefit what residual symptoms of PTSD 
he did have.

As a result of the evaluation the psychiatrist provided 
diagnoses of panic disorder without agoraphobia, PTSD, 
alcohol dependence, and a personality disorder not otherwise 
specified.  He also provided a current GAF score of 70, which 
he described as indicative of some difficulty in social and 
occupational functioning due to PTSD symptoms.  He also 
stated that the veteran was impaired to some degree by the 
panic disorder and alcohol dependence, neither of which were 
found to be related to military service.

The veteran was provided an additional VA examination in July 
1998, which was not conducted by the psychiatrist who had 
conducted the previous examinations.  The report of the 
examination indicates that the case file was reviewed by the 
examiner prior to the examination.  During the examination 
the veteran reported that he continued to live with his 
father and that he had no friends or social life, although he 
had many acquaintances.  Contrary to his assertion that he 
had no friends or social life, he also reported having gone 
fishing with a friend the previous weekend.  He stated that 
he had not worked in the last year, but also stated that he 
had been fired from jobs during that time.  He also stated 
that he had not attended college in the previous year, but 
hoped to start college soon.  He reported that he continued 
to drink a 6- or 12-pack of beer frequently.  He also 
reported that he had not seen a therapist for the last year 
and a half, and that he had discontinued seeing the therapist 
at the Vet Center because the therapist would not fill out 
the necessary paperwork for him to be approved for VR 
services and funds.

He stated that he continued to have trouble sleeping, that he 
had nightmares almost every night and intrusive thoughts 
daily, that he felt guilty about the deaths of those with 
whom he had served in Vietnam, and that he continued to have 
panic attacks and flashbacks to Vietnam.  He stated that he 
read in order to escape, and that he read several novels a 
week.  He indicated that he felt suicidal lately, but he 
denied having any plan, in that he hoped to be able to go to 
college soon.

The mental status examination showed that he had fair 
grooming and hygiene, that his speech was clear, fairly 
organized, and spontaneous, and that he often appeared angry, 
determined, and somewhat domineering.  He had a medium-high 
energy level, his eye contact was good, and he appeared 
alert.  At alternating times he appeared depressed or angry, 
and he was often negativistic and aggressive.

As a result of the examination the examiner stated that the 
veteran appeared to be somewhat more agitated than he had 
during the previous examination, and that he had deteriorated 
in that he was not working or going to school, and he 
continued to drink excessively.  The examiner also noted that 
he appeared somewhat suicidal, in that he was quite negative, 
and that the months of June and July were more difficult for 
him because it was the anniversary of a traumatic event that 
occurred in Vietnam.  The examiner provided diagnoses of 
PTSD, major depression, panic disorder without agoraphobia, 
alcohol dependence, and a personality disorder not otherwise 
specified.  He also provided a current GAF score of 65, and 
stated that alcohol use, panic or anxiety symptoms, and 
depression contributed to his lowered level of functioning, 
in addition to the symptoms of PTSD.

II.  Laws and Regulations

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of VA treatment 
records, the reports of VA examinations in July 1995, July 
1997, and July 1998, and the veteran's statements.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Effective November 7, 1996, during the pendency of this 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. Part 4).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version more favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a December 1997 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
determining that he was not entitled to an increased rating.  
The veteran was provided the opportunity to present evidence 
and arguments in response.  The Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  A 30 percent evaluation applied 
if there was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in character, whereas the other terms 
were quantitative in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent disability rating is provided if the 
mental disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (1998).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130 (1998).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Analysis

The evidence shows that the veteran's service-connected PTSD 
is manifested by intermittent nightmares, intrusive thoughts, 
avoidant behavior, increased arousal, flashbacks, and sleep 
disturbance.  Based on the objective findings resulting from 
the psychiatric evaluations, the examiners provided GAF 
scores due to PTSD of 65 or 70.  A GAF score of 65 or 70 is 
representative of some mild psychiatric symptoms or some 
difficulty in social or occupational functioning, but 
indicates that the individual is generally functioning pretty 
well, with some meaningful interpersonal relationships.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The examining psychiatrist in July 1997 also stated that the 
veteran's subjective symptoms were disproportionate to his 
functional ability, in that he had been working when work was 
available and did well in his college course work.  The 
psychiatrist noted the March 1997 letter in the case file 
from the veteran's therapist indicating that his PTSD 
symptomatology would not interfere with his academic 
pursuits, and offered the opinion that his functioning would 
improve even further if he discontinued the use of alcohol 
and used psychotropic medication for his panic attacks.  He 
also indicated that medication could also improve his sleep 
disturbance and could benefit what residual symptoms of PTSD 
he did have.

According to the rating criteria in effect prior to November 
1996, a disability rating in excess of 30 percent applied if 
the evidence showed that the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  The evidence shows 
that the veteran's PTSD symptoms are mild, not considerable.

The veteran claims that due to the symptoms of PTSD he is 
chronically unemployed, unable to deal with people, isolated 
from society, and unable to maintain any favorable 
relationships.  He also stated that he used alcohol and drugs 
to self-medicate his symptoms, and that he was unable to 
function as a part of society due to his PTSD symptoms.  He 
claimed that his PTSD symptoms were severe.

The medical evidence shows that in addition to PTSD, the 
veteran suffers from major depression, panic disorder without 
agoraphobia, alcohol dependence, and a personality disorder, 
which are not related to service or the service-connected 
PTSD.  The psychiatric symptoms that are due to the 
nonservice-connected disorders, including substance abuse, 
cannot be considered in determining the appropriate rating 
for the service-connected PTSD.  Carpenter, 8 Vet. App. 
at 240; 38 C.F.R. §§ 3.303(c), 4.14; VAOPGCPREC 02-98.

The objective evidence does not show that the symptoms of 
PTSD are severe, or that they cause the veteran to be 
chronically unemployed, unable to deal with people, isolated 
from society, or unable to maintain any favorable 
relationships.  The Board has determined, therefore, that the 
criteria for a disability rating in excess of 50 percent are 
not met by applying the rating criteria in effect prior to 
November 1996.

Effective in November 1996, a 50 percent rating is applicable 
if the evidence shows that the PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The evidence shows that the veteran's affect is appropriate 
to the situation; his speech and thought processes are 
coherent, goal directed, and moderately spontaneous; he has 
no cognitive deficit; his memory, judgment, and abstract 
thinking are unimpaired; his mood has been described as 
pleasant and cooperative; and he maintains some personal 
relationships.  The evidence also shows that he experiences 
panic attacks on a regular basis, but the VA psychiatrist 
determined that the panic disorder and resulting attacks were 
not related to service or PTSD.  

By applying the rating criteria that became effective in 
November 1996, the Board finds that the criteria for a 
50 percent rating are not met.  There is no question of 
whether the 30 or 50 percent rating more properly classifies 
the severity of PTSD.  38 C.F.R. § 4.7.  For these reasons 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 30 percent for PTSD.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected PTSD has resulted in any hospitalizations since 
1992.  In addition, the evidence does not show that the PTSD 
has caused marked interference with employment.  Although the 
veteran claims to be unable to work due to the symptoms of 
PTSD, the VA examiner characterized his PTSD symptoms as mild 
and found that his lack of employment was caused by the 
inability to find the type of work that he wanted to do in 
the area in which he was living.  In addition, the veteran 
has a number of nonservice-connected psychiatric disorders 
that, according to the VA psychiatrist, affect his 
employability.  In other words, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).



ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for PTSD is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

